MAY, J.,
delivered the resolution of the court. All the writers on common law, lay *482it down, that, if goods be stolen in one county, and carried into another, the offender may be indicted in either, because the offence is complete in both. If the original taking, be felonious by the common law, the felon can acquire no colour of right thereby, and every act of possession constitutes a felony, bio principle in respect to larceny seems to be more clearly settled than this; and it has been repeatedly sanctioned in this state.
It is, therefore, to be certified to the circuit court, that it hath jurisdiction of the offence aforesaid; that the motion for a new trial ought to be overruled; and that judgment be pronounced according to the verdict.